Citation Nr: 0429025	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  00-21 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for hypertensive vascular 
disease, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran retired in November 1974 after 20 years of active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO denied increased 
ratings for bilateral high frequency hearing loss, 
hypertensive vascular disease and residuals of a fracture of 
the right clavicle; and denied a total disability rating 
based on individual unemployability.  

In August 2001, the Board, in relevant part, denied increased 
ratings for bilateral high frequency hearing loss and 
residuals of a fracture of the right clavicle.  The veteran 
did not appeal to the U.S. Court of Appeals for Veterans 
Claims (Court).  Thus, those issues are no longer before the 
Board.  In November 2003, the Board remanded the appeal for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In November 2003, the Board remanded for a VA cardiovascular 
examination to determine the current severity of the 
veteran's cardiopathy.  Among other things, the examiner was 
asked to perform all indicated testing, to include an 
echocardiogram, and report all findings in detail.  

Accordingly, in April 2004, the veteran underwent a VA heart 
examination.  The examiner, however, did not adequately 
address the actions posed by the Board.  In this regard, the 
Board observes that it is unclear whether the examiner 
conducted any diagnostic tests, to include an echocardiogram.  
Moreover, the examiner only reported prior findings with 
respect to the METs level and ejection fraction.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for compliance with the 
November 2003 Board remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a cardiovascular examination to 
determine the current severity of his 
cardiopathy.  The veteran's claims file, 
to include a copy of this Remand, should 
be made available to and reviewed by the 
examiner.  The examination report should 
reflect that such review was 
accomplished.  All indicated tests, to 
include an echocardiogram, should be 
accomplished and all findings reported in 
detail.  The examiner should provide in 
METs (or in an estimation of the activity 
level expressed in METs) what current 
workload would result in dyspnea, 
fatigue, angina, dizziness, or syncope.  
The examiner should also provide the 
current ejection fraction expressed in 
percentage.  Lastly, the examiner should 
comment as to the effect of the veteran's 
service-connected heart disability on his 
current employability.  

2.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
an increased rating for hypertensive 
vascular disease, currently evaluated as 
30 percent disabling.  

3.  If such determination remains 
unfavorable, the veteran should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran should be afforded 
an appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




